                                                                    .     ; --u-ji; !

                 IN THE UNITED STATES DISTRICT COURT


                 FOR THE SOUTHERN DISTRICT OF GEORGlk ' ■ I PH 3: iO
                            SAVANNAH DIVISION
                                                              SO. L'iSl


THE UNITED STATES OF AMERICA,

                 Plaintiff,
V.                                                4:19CR72


KAREN DICKERSON,

                Defendant.




                                 ORDER




     Counsel in the above-captioned case have advised the Court

that all pretrial motions have been complied with and/or that all

matters   raised in the parties' motions have             been      resolved            by

agreement.     Therefore,    a   hearing     in    this      case    is      deemed
unnecessary.    All motions are dismissed.



     SO ORDERED, this            day of August, 2019,



                                   fRISTOE?HER L. RAY
                                  UNITED STATES MAGISTRATE JUDGE
                                  SOUTHERN   DISTRICT OF GEORGIA
